Title: From George Washington to George Clinton, 23 October 1783
From: Washington, George
To: Clinton, George


                        
                            Dr Sir,
                            Rocky hill 23 Oct. 83
                        
                        I was extremely glad to hear by a Letter from Colonel Varick that tho’ not yet restored to your usual State
                            of health you was recovering it daily.
                        From many circumstances I think it now pretty evident that the British will leave New York in all next Month
                            Sir Guy Carleton has informed me verbally, through Mr Parker, that he expects to evacuate the City by the 20th and that
                            when the Transports which were gone to Nova Scotia returned he should be able to fix the day of his departure. in
                            consequence of this Intelligence and fearfull least I should not have timely notice I have this day written to General
                            Knox—desiring him to confer with your Excellency and make every necessary Arrangement for taking possession of the City
                            the moment the British quit it—an Extract of this Letter I do my self the honor to inclose—with great esteem &
                            respect I have the honor to be.
                        P.S. I was just on the point of closing this when I reced your Excellencys Letter of the 14 Instant and I am sorry
                            to learn from it that you are still in such a low State of health.
                        The propriety of putting the Troops who may move towards the City under your Excellencys direction strikes me
                            very forcibly and I have mentioned it in a Post script to Genl Knoxs Letter—it will accordingly form part of the
                            arrangement between you.I shall with pleasure comply with your wishes in sending you by express the first
                            notice I get of the day intended for the evacuation.G.Washington
                    